internal_revenue_service number release date index number ---------------------------------- -------------------------------------------------- --------------------------------- in re --------------------------------------------------- ------------------------------------------------------------- ------------------------------------------------------------- -------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ----------------- telephone number --------------------- refer reply to cc psi b04 plr-106710-11 date august legend legend decedent spouse trust year year year state law state law state law x y z court ---------------- ----------------- ------------------------------------------------------------------------- ----------------------------------------- ------- ------- ------- ------------------------------------------------------------- ------------------------------------------------------------- ------------------------------------------------------------------------- ------------------- ----------- -------------- ----------- ------------------------------------------------------------------------- -------------------- dear ------------------ this letter responds to a letter from your authorized representative dated date and other correspondence requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to treat a qualified_terminable_interest_property qtip_trust as two separate trusts under sec_26_2652-2 of the generation-skipping_transfer_tax regulations and to make a reverse_qtip_election under sec_2652 of the internal_revenue_code with respect to one of the two resulting trusts the facts submitted and the representations made are as follows decedent and spouse executed a revocable_trust trust in year decedent died in year plr-106710-11 article iv dollar_figure of trust provides that after the death of the first spouse to die the trustee is to divide the trust estate into three separate trusts the survivor’s trust the family_trust and the qualified terminable_interest trust qtip_trust the survivor’s trust is to be funded with the surviving spouse’s interest in the decedent’s and spouse’s community estate and the surviving spouse’s separate_property the family_trust is to be funded with a pecuniary amount equal to the maximum sum that can be allocated to a_trust that does not qualify for the federal estate_tax_marital_deduction to any extent without producing any federal estate_tax the qtip_trust is to be funded with the remaining trust estate article iv dollar_figure provides that the trustee is to pay to or apply for the benefit of the surviving_spouse the net_income of the qtip_trust in quarter-annual or more frequent installments the trustee may also pay to or provide for the benefit of the surviving_spouse trust principal to provide for the surviving spouse’s health education support and maintenance trust’s terms do not provide the trustee with the power to divide the survivor’s trust the family_trust or the qtip_trust spouse as executrix of decedent’s estate retained an accountant to prepare the form_706 united_states estate and generation-skipping_transfer_tax return for decedent’s estate on schedule m of the form_706 the accountant made the qtip_election for the qtip_trust on schedule r of the form however the accountant did not make the reverse_qtip_election under sec_2652 and did not affirmatively allocate decedent’s available generation-skipping_transfer gst_exemption the form_706 reported that assets valued at dollar_figurex were contributed to the family_trust and assets valued at dollar_figurey were contributed to the qtip_trust pursuant to sec_2632 in effect at the time of decedent’s death decedent’s available gst_exemption in the amount of dollar_figurex was automatically allocated to the family_trust effective as of decedent’s date of death it has been represented that decedent during his life and at death did not make any other transfers that would have been subject_to gst tax as a result decedent’s gst_exemption in the amount of dollar_figurez was never allocated in year spouse as trustee of the qtip_trust petitioned court to divide and modify the qtip_trust also in year court issued an order that divided the qtip_trust pursuant to state law and by adding new subparagraph a to trust new subparagraph a provides as follows a division of qtip_trust to fully utilize the deceased trustor’s generation-skipping_transfer gst_exemption as defined in sec_2631 and if authorized by the relevant sections of the internal_revenue_code the qtip_trust may be divided into two separate trusts designated as the exempt qtip_trust and the non-exempt qtip_trust as follows plr-106710-11 a exempt qtip_trust the exempt qtip_trust shall consist of a fractional share that is equal in value to the deceased trustor’s gst_exemption reduced by the aggregate amount of said exemption that has been allocated by the deceased trustor the trustee hereunder the trustee s of any other trust created by the deceased trustor or by the deceased trustor’s executor to other transfers of property by the deceased trustor’s death the exempt qtip_trust shall be satisfied in cash or in_kind or partly in each assets allocated in_kind shall be deemed to satisfy this gift on the basis of their fair market values at the date or dates of distribution to the exempt qtip_trust a non-exempt qtip_trust the non-exempt qtip_trust shall consist of the balance of the marital trust not allocated to the exempt qtip_trust if any a reverse election for gst purposes the executor of the deceased trustor or if none is appointed the trustee of this trust shall elect to treat the deceased trustor as the transferor of the assets held in the exempt qtip_trust pursuant to sec_2652 a administration as qtip trusts the trustee shall hold administer and distribute the exempt qtip_trust and the non-exempt qtip_trust as separate trusts herein sometimes referred to collectively as the qtip trusts under the same terms and conditions as provided for the qtip_trust in paragraph sec_4 through the trustee of the qtip_trust is requesting an extension of time under sec_301_9100-3 to treat the qtip_trust as two separate trusts exempt qtip_trust and non-exempt qtip_trust pursuant to sec_26_2652-2 an extension of time under sec_301_9100-3 to make the reverse_qtip_election under sec_2652 for the exempt qtip_trust and a ruling that the automatic allocation rules of sec_2632 in effect at the time of decedent’s death will operate to cause gst_exemption in the amount of dollar_figurez the unused portion of decedent's gst_exemption to be automatically allocated to the exempt qtip_trust law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer plr-106710-11 sec_2631 in effect at the time of decedent’s death provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 in effect at the time of decedent’s death provides that any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2032 shall be deemed to be allocated as follows - a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_2632 in effect at the time of decedent’s death provides that the allocation under sec_2632 shall be made among the properties described in sec_2632 and the trust described in sec_2632 in proportion to the respective amounts at the time of allocation of the nonexempt portions of such properties or trusts sec_2642 in effect at the time of decedent’s death provided that for purposes of sec_2632 the term nonexempt_portion means the value at the time of allocation of the property or trust multiplied by the inclusion_ratio with respect to such property or trust sec_2652 provides in part that for purposes of chapter the term transferor means in the case of any property subject_to the tax imposed by chapter the decedent an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 states that with respect to any trust for which a deduction is allowed under sec_2056 regarding qtip the estate of the decedent may elect to treat all of the property in such trust for purposes of the gst tax provisions as if the qtip_election had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for plr-106710-11 gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst_exemption may be allocated to that qtip_trust sec_26_2652-2 of the generation-skipping_transfer_tax regulations provides that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that if a reverse_qtip_election is made with respect to a_trust prior to date and the gst_exemption has been allocated to that trust the transferor or the transferor's executor may elect to treat the trust as two separate trusts one of which has a zero inclusion_ratio by reason of the transferor's gst_exemption previously allocated to the trust the separate trust with the zero inclusion_ratio consists of that fractional share of the value of the entire trust equal to the value of the nontax_portion of the trust under sec_26_2642-4 the reverse_qtip_election is treated as applying only to the trust with the zero inclusion_ratio an election under this section is made by attaching a statement to a copy of the return on which the reverse_qtip_election was made under sec_2652 the statement is to be filed before date sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-106710-11 state law provides in part that on petition by a trustee or beneficiary the court may modify the administrative or dispositive provisions of the trust or terminate the trust if owing to circumstances not known to the settlor and not anticipated by the settlor the continuation of the trust under its terms would defeat or substantially impair the accomplishment of the purposes of the trust in this case if necessary to carry out the purposes of the trust the court may order the trustee to do acts that are not authorized or are forbidden by the trust instrument state law provides that on petition by a trustee or beneficiary the court for good cause shown may divide a_trust into two or more separate trusts if the court determines that dividing the trust will not defeat or substantially impair the accomplishment of the trust purposes or the interests of the beneficiaries state law provides that a trustee or beneficiary of a_trust may petition the court concerning the internal affairs of the trust or to determine the existence of the trust proceedings concerning the internal affairs of a_trust include but are not limited to determining questions of construction of a_trust instrument and approving or directing the combination or division of trusts based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore decedent's_estate is granted an extension of time of days from the date of this letter to make the election under sec_26_2652-2 to treat the qtip_trust as two separate trusts the exempt qtip_trust and the non-exempt qtip_trust the election will be effective as of the date of decedent’s death decedent's_estate is also granted an extension of time of days from the date of this letter to make a reverse_qtip_election pursuant to sec_2652 effective as of the date of decedent's death with respect to the exempt qtip_trust the portion of the qtip_trust allocated to the exempt qtip_trust is that percentage of the fair_market_value of the qtip_trust on the date of division equal to the fraction dollar_figurez divided by dollar_figurey finally we rule that as a result of the election to treat the qtip_trust as two separate trusts together with the reverse_qtip_election the automatic allocation rules of sec_2632 in effect as of decedent’s date of death will automatically allocate decedent's unused gst_exemption in the amount of dollar_figurez to the exempt qtip_trust this allocation will be effective as of the date of decedent’s death the reverse_qtip_election under sec_2652 should be made on a supplemental form_706 the election under sec_26_2652-2 should be made by completing the statement required in sec_26_2652-2 and attaching this statement to the supplemental form_706 on which the reverse_qtip_election has been made a copy of this letter should be attached to the supplemental form_706 the supplemental form plr-106710-11 should be filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely curt g wilson associate chief_counsel passthroughs special industries james f hogan by _________________________ james f hogan chief branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
